UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6528


JOHN CLYDE BRITT, JR.,

                Plaintiff - Appellant,

          v.

MATTHEW A. RAYMES; JEREMY HUGHES; MARCUS ANDERSON;            GREG
MOORE; DAVID BORRESEN; BRIAN THOMPKINS; PAUL SPIEGLER,

                Defendants – Appellees,

          and

JOHN NEWLAND; CUMBERLAND COUNTY SHERIFF’S DEPARTMENT,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-ct-03140-BO)


Submitted:   August 20, 2013                 Decided:   August 27, 2013


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Clyde Britt, Jr., Appellant Pro Se.         Ronnie Monroe
Mitchell, THE MITCHELL LAW GROUP, Fayetteville, North Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             John   Clyde   Britt,   Jr.    appeals   the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed    the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Britt v. Raymes, No. 5:07-ct-03140-BO (E.D.N.C. Mar.

15, 2013).      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the   materials

before   this    court   and   argument     would   not    aid   the   decisional

process.



                                                                         AFFIRMED




                                        3